Citation Nr: 1543034	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-11 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the character of the Veteran's discharge in his second period of service is a bar to VA benefits.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from February 1980 to May 1980.  In May 1980, the Veteran was discharged under other than honorable conditions due to a fraudulent entrance in the second period of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision and a June 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran's wife appeared at the hearing, but did not offer any testimony.  A transcript of the hearing is of record.  

The Board notes that several military records have been associated with the claims file with a direct bearing on the issues of the appeal without a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  However, an automatic waiver of AOJ review is applied to cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014).  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to entry into his second period of active service, the Veteran was convicted of a misdemeanor for theft of property.  He was sentenced to 6 months Work Release and 3 years of probation, which was reduced to 19 months.  

2.  Upon entry into service, the Veteran reports that he disclosed the conviction, but was told by recruiters to not say anything.  The Veteran did not disclose the issue when entering service, but was truthful when confronted during service about the prior conviction and provided a sworn affidavit as to the facts surrounding his fraudulent entrance. 

3.  The Veteran was discharged in May 1980 with a discharge under other than honorable circumstances.  

4.  The nature of the offense resulting in Work Release and probation did not rise to the level of an offense involving moral turpitude or willful and persistent misconduct. 

5.  Resolving doubt in the Veteran's favor, bilateral hearing loss is etiologically related to in-service noise exposure. 

6.  Tinnitus is etiologically related to the Veteran's bilateral hearing loss. 


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in his favor, the character of the Veteran's discharge during his second period of service does not constitute a bar to VA benefits.  38 U.S.C.A. § 101, 5303 (West 2014); 38 C.F.R. § 3.12, 3.14 (2015). 

2.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

3.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Discharge 

The Board must determine the Veteran's character of discharge for the purposes of VA benefits.  The Veteran has two periods of service.  The first period was from February 1971 to February 1973 with an honorable discharge.  However, the second period of service, from February 1980 to May 1980, resulted in a discharge under other than honorable conditions due to fraudulent entry.  The Veteran asserts that the characterization of his discharge from the second period of service should not be a bar to VA benefits for that period because he told Army recruiters of his prior conviction, who told him to not disclose the issue.  

A.  Legal Criteria 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c),(d).  

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions: 

(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 

(2) By reason of the sentence of a general court-martial; 

(3) Resignation by an officer for the good of the service; 

(4) As a deserter; 

(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 

(6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c).  

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions. 

(1) acceptance of undesirable discharge in lieu of trial by general court- martial; 

(2) mutiny or spying; 

(3) offense involving moral turpitude (this includes, generally, conviction of a felony); 

(4) willful and persistent misconduct; and 

(5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the Veteran was insane.  38 U.S.C.A. § 5303(b).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Insanity has not been raised as a defense by the Veteran.  Accordingly, the Board finds this exception inapplicable.    

If no statutory or regulatory bar exists, VA will find that the individual qualifies as a veteran because he was discharged under conditions other than dishonorable.  

B.  Background 

In October 1977, the Veteran pled guilty to Theft of Property not from a person having a value of less than $100, a misdemeanor level offense.  The Veteran was initially sentenced by the Indiana Department of Corrections to be incarcerated for between 1 and 5 years.  However, the sentence was suspended to 6 months of Work Release followed by 3 years' probation.  The Veteran was ordered to pay court costs, $70 in restitution, and a Public Defender's fee of $100.  In November 1979, after completing the 6 months of Work Release and 19 months of probation, the Veteran was formally released with time served.  

Within months of his release from probation, the Veteran sought to reenlist into the military.  He has consistently reported that he told the Army recruiters about his conviction, but he was told not to disclose it.  In February 1980, the Veteran enlisted.  

In April 1980, just two months into service, the Veteran was approached by a superior officer who found out about the conviction and confronted him about it.  The Veteran, in a sworn affidavit, wrote that he was told by the recruiter that there was not enough time to get a waiver, and not to tell anyone about his conviction and probation time.  

After conferral with leadership, the Veteran was discharged under other than honorable circumstances in May 1980.  Despite the ultimate decision to remove the Veteran, the leadership was split as to whether he should be allowed to continue his service.  Lieutenant colonels G. R. D. and D. A. M. both believed that the Veteran should be retained based upon his demonstrated motivation, self-discipline and maturity.  Colonels E. D. J. And D. R. T. felt the Veteran should be discharged based on his fraudulent entry and limited intellect. 

C.  Analysis

The Board can find no statutory or regulatory bar to VA benefits based upon the facts present.  Fraudulent entry based on concealment of a conviction is not listed as a statutory bar.  Of the issues identified as regulatory bars, the Board examined the issues of (1) an offense involving moral turpitude and (2) willful and persistent misconduct.  

Within the regulations, an offense of moral turpitude is generally considered conviction for a felony.  The crime the Veteran 'concealed' was a misdemeanor level crime, which fails to rise to the level of a felony level conviction.  Accordingly, the Board finds this bar inapplicable. 
As for willful and persistent misconduct, minor offenses will not be considered willful and persistent if service was otherwise honest, faithful and meritorious.  Here, the Veteran failed to disclose the conviction on paper, but has consistently reported that he made Army recruiters aware of his situation.  A misdemeanor level conviction in itself is not a bar to service.  

The failure to disclose was seen by some of his commanding officers as a single incident.  Accounts from the lieutenant colonels discuss that the Veteran was an above average solider, who had grown up, and wanted to do well in the military.  
These glowing comments indicate that the Veteran's short service was otherwise honest, faithful and meritorious.  Furthermore, when confronted about the conviction, the Veteran did not attempt to hide the fact, but rather told what had happened in a sworn affidavit.  Accordingly, the Board does not see the presence of willful or persistent misconduct.  In denying this claim, the RO considered some of the disciplinary issues from the Veteran's first period of service to then conclude that the incident in his second period of service constituted persistent misconduct; this seems patently unfair, however, when the issues he had during his first period of service did not result in a conduct-related discharge.

Based on this evidence, the Board concludes that the Veteran's actions in 1980 do not amount to a statutory or regulatory bar to VA benefits.  Therefore, the Board finds the character of his discharge is not dishonorable, and therefore does not serve as a bar to his possible receipt of VA benefits based on that period of service.


II.  Service Connection 

A.   Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

B.  Bilateral Hearing Loss

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

At the outset, the Board finds that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 based on audiogram results from the January 2014 VA examination report indicating bilateral sensorineural hearing loss.  The audiogram revealed puretone thresholds of 65 dB at 3000 Hz and 55 dB at 4000 Hz in the right ear and 45 dB at 4000 Hz in the left ear.   

The Veteran has reported intermittent hearing loss since service, which became significantly worse beginning in 2007.  The Veteran asserts that he was in the infantry unit prior to being switched to a cook due to difficulty reading.  During his first tour of service, the Veteran reported participating in a live fire exercise in Germany.  The record tends to support the Veteran's contentions.  The military personnel record revealed that after completing basic training, the Veteran was assigned as a field wireman (36K20) from May 1971 to January 31, 1972.  He was attached to an artillery unit.  His MOS was changed in February 1972.  Participating in such a unit is consistent with being exposed to live ammo rounds as well as cannon blasts as reported by the Veteran.  The Board finds this evidence sufficient to constitute an in-service event.  

Post-service, the Veteran reports not having significant recreational or occupational noise exposure even though he worked as a factory worker and truck driver, and performed some work around the house using power tools, and rode a motorcycle on rare occasions.     

The January 2014 VA examiner, who provided the sole nexus opinion of record, opined that the bilateral hearing loss was less likely than not related to service.  The rationale provided was that the Veteran did not have any significant change in hearing loss between the first and second periods of service.  Based on medical literature, hearing loss experienced by the Veteran would have been temporary, and there is insufficient evidence about whether permanent noise-induced hearing loss can develop much later after the cessation of the noise exposure, but it is unlikely that such effects occur.  The examiner also noted that the hearing loss could correlate with 30-plus years of occupational noise exposure as a factory worker or truck driver, as well as evidence of a left middle ear condition, which could be exacerbating the left ear hearing loss.  

Despite the examiner's rationale, the Board notes that the Veteran has consistently denied post-service noise exposure including on the examination report.  The examiner's assessment that the noise exposure came from occupational exposure is contrary to what is seen in the record based on the Veteran's consistent statements.  Since the examiner did not discuss the Veteran's lay contentions on this issue and this served as a primary basis for the opinion, the Board finds the opinion inadequate.  The Board, in considering the probative evidence of record, gives the benefit of the doubt to the Veteran in the grant of service connection.   


C.  Tinnitus

The Board finds the criteria to establish service connection for tinnitus secondary to hearing loss are met.  A January 2014 VA examiner diagnosed the Veteran with bilateral tinnitus.  The examiner found a positive nexus between the current tinnitus and the now service-connected hearing loss.  The examiner opined that the Veteran's tinnitus is "as likely as not a symptom associated with his hearing loss."  Without any opinion to the contrary, the Board finds tinnitus is related to the now service-connected bilateral hearing loss. 

In light of the favorable decisions of the above claims, any error by VA in complying with the requirements of the Veterans Claims Assistance Act of 2000 VCAA or VA's other duties is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.


ORDER

The appeal seeking to establish that the character of the discharge from the Veteran's second period of service is not a bar to VA benefits is granted.

Service connection for bilateral hearing loss is granted subject to the rules and regulations governing the payment of VA monetary benefits. 

Service connection for tinnitus is granted subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

At the June 2015 hearing, the Veteran testified that his claimed right ankle condition was treated at the Fort Wayne, Indiana VA Medical Center during and after service.  To date, no VA treatment records have been obtain and associated with the claims file.  It is imperative that these records are located and associated with the claims file.  

Furthermore, the AOJ should schedule the Veteran for an examination to determine the nature and etiology of his claimed right ankle condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Fort Wayne Indiana VA Medical Center since February 1971.  This must include searches of archived or retired records, with a documented negative response if no records are found.

2.  After the above development is completed, schedule the Veteran an examination of his right ankle to determine the nature and etiology of the claimed condition.  Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following:

Does the Veteran have a current right ankle condition? If so, provide a diagnosis? 

If a current right ankle condition is found, is it at least as likely as not (50 percent probability or greater) that the right ankle condition was caused by or is otherwise directly related to an event or injury during military service?

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, then send the Veteran and his representative a supplemental statement of the case, and appropriate time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


